Detailed Action
This action is in response to amendments filed on 08/31/2022. 
This application (no. 17224381), was filed on 04/07/2021 which is a continuation of 16275207, filed 02/13/2019, now U.S. Patent #11003337 which is a continuation of 14526468, filed 10/28/2014, now U.S. Patent #10261673 and claiming priority from Provisional Applications:
62059988, filed 10/05/2014 
62059989, filed 10/05/2014 
62059993, filed 10/05/2014 
62060545, filed 10/06/2014 
62059994, filed 10/05/2014 
62060551, filed 10/06/2014 
62059998, filed 10/05/2014 
62060560, filed 10/06/2014 
62060001, filed 10/05/2014 
62060567, filed 10/06/2014
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.



Applicant's Response
In Applicant's Response dated 08/31/2022, Applicant amended claims 1, 6, 8, 10-17.  Applicant argued against various rejections previously set forth in the Office Action mailed on 06/142022. 
In light of Applicant' s amendments and remarks, all objections to the specification set forth previously are withdrawn.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 06/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 18, 27, and 30 of U.S. Patent No. US 11003337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other (see below table for claim mapping) because US patent #11003337 B2 claimed as noted below discloses and/or reads on the all limitations of claim 1-5, 7-20 20 of the present of application.

Instant application 
US patent #11003337 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claims 3 and 4
Claim 4
Claim 1
Claim 5
Claim 1
Claim 7
Claim 1
Claim 8
Claim 1
Claim 9
Claim 3
Claim 10
Claim 18
Claim 11
Claim 18
Claim 12
Claims 1 or 27
Claim 13
Claim 1 or 27
Claim 14
Claim 1, 3, 4
Claim 15
Claim 27
Claim 16
Claim 27
Claim 17
Claim 1, or 30
Claim 18
Claim 1, or 30
Claim 19
Claim 3, 4
Claim 20
Claim 1, or 30





Similarly, At least claims 1, 12 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 27, and 30 of U.S. Patent No. US 10261673 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10261673 B2 claims 1, 18, and 30 discloses and/or reads on the all limitations of claim 1, 12 and 17 of the present of application.
At least due to dependency, dependent claims 2-11, and 13-20 are rejected under the same rational as set forth for claims 1, 12, and 17 as at noted above.  

Similarly, At least claims 1, 12 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 18 and 26 of U.S. Patent No. US 10139997 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent #10139997 B2 claims 1, 18, and 26 discloses and/or reads on the all limitations of claim 1, 12 , and 17 of the present of application.
At least due to dependency, dependent claims 2-11, and 13-20 are rejected under the same rational as set forth for claims 1, 12, and 17 as at noted above.  

Similarly, At least claims 1, 12, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. US 10795555 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent #10795555 B2 claims 1-30 discloses and/or reads on the all limitations of claim 1, 12 and 17 of the present of application.
At least due to dependency, dependent claims 2-11, and 13-20 are rejected under the same rational as set forth for claims 1, 12, and 17 as at noted above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claim 6 recites “wherein the selection starts on a first cell of the at least one cell and progressively moves to a second sell of the at least one cell” (emphasis added).  Firstly, there is a typo where cell is misspelled as “sell”.  Secondly, it not entirely clear, if the first and second cell are nested within the “at least one cell” or if the limitation “at least one cell” instead should recite a “table”.  Thirdly, the term “progressively” appears to bea relative term which renders the claim indefinite. The term “progressively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate amendments/remarks are required. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Petersen et al. (US 2011/0314148 A1, referred herein after as D1) in view of Groff et al. (US 5787411, referred hereinafter as D2).  

	As per claim 1, D1 discloses, 
A computer-implemented method, comprising, (D1, title, abstract).  
causing display of a table within an interface, wherein the table includes: cells that display values of field-value pairs for fields associated with a first set of events, (D1, figures 18-21, 23-24, and 33,0111, 054-0162, 0165-0175, discloses/shows interface that displays dashboard including a table, the table comprising columns/rows, column including column headers, and plurality o event data in various fields corresponding to the column headers, where the one or more columns includes statistics cells such as count or average values.).
and an aggregated metric computed based on a quantity of events in the first set of events that are associated with the values of the field-value pairs displayed in the cells, (D1, figures 18-21, 23-24, and 33, 0111,  054-0162, 0165-0175, discloses/shows interface that displays dashboard including a table, the table comprising columns/rows, column including column headers, and plurality of event data in various fields uniquely corresponding to the column headers, where the one or more columns includes statistics cells such as count or average values indicating aggregate metric of the row having plurality of event fields.).    
and in response to a selection associated with at least one cell of the cells, causing the interface to display a menu corresponding to at least one field-value pair associated with at least one cell, causing display of a second set of events, the second set of events being identified based on an option selected from the menu, and at least one field-value pair associated with the at least one cell (D1, 0111, 0115, 0154-0162, 0165-0181, 0186-0187, figures 18-21, 23-24, 28, 34, and 35 shows/discloses use selecting a row/cells (e.g. highlighted), and based on selection/right click, displaying menu as shown in figures 28 and/or 34 having various options associated with highlighted values in the foreground, where the menu includes various data (e.g. fairly construed as “second set of events”, where the selection includes values associated the selected cell (e.g. classification, country, county, direction etc..  D1 further discloses the options are selectable to transition to a second interface based on a selected option, where the “correlate” feature maybe used to further filter or drill into data having “common event” as shown in figure 35 corresponding to “common event” cells in the figure 34.)
D1 fails to expressly disclose – the menu displays a list of options representing different uses of the at least one field-value pair.
D2 (figure 16-17 and accompanying text) discloses/shows menu displaying a list of options representing different uses (e.g. filter, exclude, remove etc.) of the selection in the foreground of at least one field-value pair, causing display of a second set of events, the second set of events being identified based on an option selected from the menu, and at least one field-value pair associated with the at least one cell
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been desirable with predicable results of providing a interactive/intuitive way to select cells/name-value pairs and filter data based on such selection as disclosed by D2. 
	
	 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the cells that display the values of the field- value pairs and a cell that displays the aggregated metric are each in a same row of the table, (D1, figures 18-21, 23-24, and 33, 0111,  054-0162, 0165-0175, discloses/shows interface that displays dashboard including a table, the table comprising columns/rows, column including column headers, and plurality of event data in various fields uniquely corresponding to the column headers, where the one or more columns includes statistics cells such as count or average values indicating aggregate metric of the row having plurality of event fields.).    

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the display of the table is responsive to a search query received from the interface, (D1, 0111, 0115, 0154-0162, 0165-0174 discloses receiving selections/queries to obtain log information and display such information in table format.). 

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein each cell of the cells uniquely corresponds to a field of the fields, (D1, figures 18-21, 23-24, and 33, 0111, 0154-0162, 0165-0175, discloses/shows interface that displays dashboard including a table, the table comprising columns/rows, column including column headers, and plurality of event data in various fields uniquely corresponding to the column headers, where the one or more columns includes statistics cells such as count or average values.).   

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein each event included in the first set of events is associated with each of the field-value pairs displayed in the cells, (D1, figures 18-21, 23-24, and 33, 0111,  054-0162, 0165-0175, discloses/shows interface that displays dashboard including a table, the table comprising columns/rows, column including column headers, and plurality of event data in various fields uniquely corresponding to the column headers, where the one or more columns includes statistics cells such as count or average values.).   

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the selection starts one a first cell of the of the at least one cell…, (D1, 0111, 0115, 0154-0162, 0165-0181, 0186-0187, figures 18-21, 23-24, 28, 34, and 35 shows/discloses use selecting a row/cells (e.g. highlighted), and based on selection/right click, displaying menu as shown in figures 28 and/or 34, where the menu includes various data (e.g. fairly construed as “second set of events”, where the selection includes values associated the selected cell (e.g. classification, country, county, direction etc..  D1 further discloses the options are selectable to transition to a second interface based on a selected option, where  the “correlate” feature maybe used to further filter or drill into data having “common event” as shown in figure 35 corresponding to “common event” cells in the figure 34.).
D1 fails to expressly disclose – [wherein the selection starts one a first cell of the of the at least one cell and] progressively moves to a second sell[cell] of the at least one cell.
D2 (figure 16-19 and accompanying text) discloses/shows known methods of progressively selecting multiple cells [wherein the selection starts one a first cell of the of the at least one cell and] progressively moves to a second sell[cell] of the at least one cell.  Additionally, the examiner takes office notice the progressive selection of well known before the effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have been desirable with predicable results of providing a interactive/intuitive way to select cells/name-value pairs and filter data based on such selection as disclosed by D2. 
	


As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the display of the second set of events is in another interface that is separate from the interface, (D1, 0111, 0115, 0154-0162, 0165-0181, 0186-0187, figures 18-21, 23-24, 28, 34, and 35 shows/discloses use selecting a row/cells (e.g. highlighted), and based on selection/right click, displaying menu as shown in figures 28 and/or 34, where the menu includes various data (e.g. fairly construed as “second set of events”) in separate overlay interface, where the selection includes values associated the selected cell (e.g. classification, country, county, direction etc..  D1 further discloses the options are selectable to transition to a second interface based on a selected option, where the “correlate” feature maybe used to further filter or drill into data having “common event” as shown in figure 35 corresponding to “common event” cells in the figure 34.).

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the selection comprises a first user interaction with a first cell of the at least one cell in the table and a second user interaction with a second cell of the at least one cell in the table, (D1, 0111, 0115, 0154-0162, 0165-0181, 0186-0187, figures 18-21, 23-24, 28, 34, and 35 shows/discloses use selecting a row/cells (e.g. highlighted), and based on selection/right click, displaying menu as shown in figures 28 and/or 34, where the menu includes various data (e.g. fairly construed as “second set of events”, where the selection includes values associated the selected cell (e.g. classification, country, county, direction etc..  D1 further discloses the options are selectable to transition to a second interface based on a selected option, where  the “correlate” feature maybe used to further filter or drill into data having “common event” as shown in figure 35 corresponding to “common event” cells in the figure 34.).

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein the display of the values of the field-value pairs for the fields is based on user input specifying each of the fields, (D1, 0111, 0115, 0154-0162, 0165-0174 discloses receiving selections/queries to obtain log information and display such information in table format as shown via various figures (e.g. figure 14, 33-34.).

As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
wherein selection of the option from the menu causes events to be included in the second set of events based on the events having field-value pairs that exclude the at least one field-value pair, (D1, abstract, 0111, 0115, 0154-0162, 0165-0186, figures 18-21,23-24, 28, 34 and 35 and accompanying text discloses use selecting a row/cells (e.g. highlighted), and based on selection/right click, displaying menu as shown in figures 28 and/or 34 and to transition to the filtered data (e.g. as shown by figure 35).  The create alarm rule option (e.g. figure 28) allow user to input filter, delete filter, and/or include other metadata to generate new alarm rules based on which new logs are generated and displayed through figure 23, where filter includes and, or, not operators to include or exclude events for updated display. The “correlate” feature maybe used to further filter or drill down into having a “common event” as shown in figure 35.

As per claim 11, the rejection of claim 1 further incorporated, D1 discloses,
wherein selection of the option  causes events to be included in the second set of events based on the events having field-value pairs that match the at least one field-value pair, (D1, 0111, 0115, 0154-0162, 0165-0187, figures 18-21, 23-24, 28, 34, and 35 shows/discloses use selecting a row/cells (e.g. highlighted), and based on selection/right click, displaying menu as shown in figures 28 and/or 34.  D1 further discloses the options are selectable to transition to a second interface based on a selected option, where option include correlate feature.  The “correlate” feature maybe used to further filter or drill into data having “common event” as shown in figure 35 rows/cells corresponding to “common event” cells/rows in the figure 34.).

As per claims 12-20:
Claims 12-20 are system and medium claims corresponding the method claims 1-5 and are of substantially same scope. 
Accordingly, claims 12-20 are rejected under the same rational as set forth for claims 1-5.  

Response to Arguments
	Applicant’s arguments filed on 08/13/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections.

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144